Citation Nr: 1027972	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-27 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1970 and March 1970 to March 1973.  

This matter is on appeal from the St. Louis, Missouri, Department 
of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for hearing 
loss has been raised by the record in the May 2010 
informal hearing presentation, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Hepatitis C was not manifest during service; hepatitis C was 
not identified until for many years after service.  

2.  Hepatitis C is unrelated to service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103 (a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for hepatitis C.  He 
maintains that he was exposed to the virus during his service in 
the Army, through being exposed to other soldiers' blood.  In a 
September 2008 statement, he explained that he was exposed to the 
contaminated blood of other soldiers because he carried wounded 
soldiers to medical treatment.  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).  

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Major risk factors for the hepatitis C virus include receipt of 
blood or blood products before 1992; intravenous drug use; 
occupational exposure to contaminated blood or fluids via 
employment in patient care of clinical laboratory work; high risk 
sexual practices; intranasal cocaine; hemodialysis; organ 
transplants; and body piercing or tattooing.  Veterans Benefits 
Administration (VBA) All Station Letter 98-110 "Infectious 
Hepatitis" (Nov. 30, 1998).  

Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to hepatitis C or any symptoms 
reasonably attributed thereto.  At the time of discharge, the 
clinical evaluation of the Veteran was normal.  Therefore, no 
hepatitis C was noted in service.  

However, the Board recognizes that hepatitis C was not recognized 
prior to the late 1980s and that the absence of in-service 
manifestations is not dispositive of the issue.  Therefore, the 
Board will review the record for major risk factors and determine 
whether his current diagnosis of hepatitis C may be otherwise 
related to service.

Nonetheless, the evidence fails to show in-service exposure to 
contaminated blood of other soldiers.  First, his form DD-214 
reveals that his military specialty occupation (MOS) was cook.  
While he explained that even though he was assigned cook duties, 
he participated in helping to carry wounded soldiers to medical 
treatment, there is nothing in his service treatment or personnel 
records that would support his assertions.  

Even assuming he transported wounded soldiers, the evidence does 
not show that he came into contact with contaminated blood.  
There is an absence in the service treatment records of any 
complaints of open wounds or of being exposed to other soldiers' 
blood.  Moreover, in his February 1973 report of medical history, 
he noted that he had never had hepatitis.  

Further, his February 1973 separation examination revealed 
"normal" findings pertaining to his entire body system, with no 
mention of any open wounds.  In fact, none of his medical 
examination reports note anything abnormal or any open wounds, 
which is consistent with his MOS as a cook and his 
characterization as a "qualified food handler."

Importantly, the Veteran has reported risk factors of hepatitis C 
that are unrelated to service.  Specifically, in an October 2006 
outpatient treatment record, the treating physician wrote that 
the Veteran had a history of hepatitis C "contracted from IV 
drug use, never treated."  

Further, in January 2007, he reported to a VA medical examiner 
that he had a history of intravenous drug use and alcohol abuse, 
that he was incarcerated from 1973 to 1975, and that he has three 
tattoos.  One tattoo was received pre-service and two were 
received while he was incarcerated after service separation.  
These risk factors point to hepatitis C being contracted outside 
of service.  

Next, post-service evidence does not reflect hepatitis C 
symptomatology for many years after service discharge.  Although 
the post-service evidence does not pinpoint precisely when the 
Veteran was diagnosed with hepatitis C, a September 2006 medical 
record states that he had a history of hepatitis C and a January 
2007 medical record states that he was "first informed of this 
diagnosis recently though [he was] also told in the 80s that he 
had hepatitis" and could not give plasma donation.  

Parenthetically, the medical evidence dated in January 2007 
reflects that he is also positive for hepatitis B, although there 
was apparently some question about whether the testing was done 
too soon after a recent blood transfusion.  Nonetheless, the 
comments of the physician seems to indicate that hepatitis B 
antibodies were present; however, that issue is not before the 
Board at this time.

The earliest medical record documenting that the Veteran has 
hepatitis C is in September 2006, over 30 years after service.  
Further, if it is presumed that the Veteran was diagnosed in 
1980, that is still seven years after discharge.  Therefore, the 
medical evidence does not reflect continuity of symptomatology. 

In addition to the absence of documented post-service 
symptomatology related to hepatitis C for many years, the 
evidence includes the Veteran's statements asserting continuity 
of symptoms.  The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He has indicated that he 
continued to experience symptoms relating to hepatitis C (liver 
damage), after he was discharged from the service.  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Here, the Board finds that his reported history of continued 
symptomatology since active service, while competent, does not 
support the claim.  

Specifically, the Board emphasizes the multi-year gap between 
discharge from active duty service (1973) and initial reported 
symptoms related to hepatitis C in approximately 2006 (nearly a 
35-year gap).  See Maxson v. Gober, 230F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).  

Significantly, the Board finds that the Veteran's reported 
history of continued hepatitis C since active service is 
inconsistent with the other evidence of record.  Indeed, while he 
stated that his disorder began in service, the separation 
examination was absent of any complaints consistent with 
hepatitis C.  

Further, the medical reports indicate that he has a history of 
other risk factors, including tattoos, incarceration, and 
intravenous drug use.  Moreover, the post-service evidence does 
not reflect treatment related to hepatitis C for 35 years 
following active service.  

When the Veteran sought to establish medical care in November 
2006, he did not report that his hepatitis C was related to his 
service.  He reported a history of cocaine abuse.  The examiner 
reported that his hepatitis C was contracted from intravenous 
drug use.  The Veteran did not claim that his disorder was 
related to service until he filed his claim.  

His silence, when otherwise reporting his past medical history 
constitutes negative evidence.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).  

The Board has considered the Veteran's more current statement 
that he has never been an intravenous drug abuser (September 
2008); however, finds this statement inconsistent with the 
record, particularly when weighed against contradictory 
statements made to health care providers for purposes of medical 
treatment.  Such reported history (of intravenous drug abuse) was 
given in conjunction with necessary medical treatment, and is 
therefore highly probative.  

Thus, the Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current recollections 
and statements made in connection with a claim for benefits to be 
of lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not here 
been established, either through the medical evidence or through 
his lay statements.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
hepatitis C to active duty, despite his contentions to the 
contrary.  

To that end, the Board places probative value on a September 2006 
opinion of a VA examiner that the hepatitis C was caused by 
intravenous drug use.  The Board also finds the Veteran's history 
to be of probative value.  He has several risk factors for 
hepatitis C that are independent of his service.  He was 
incarcerated, the medical examination reports a history of 
intravenous drug use, cocaine use, and alcohol abuse, and he has 
three tattoos.  

In support of his claim, the Veteran submitted VA medical center 
records.  These records discuss his current hepatitis C and his 
hepatitis C treatment.  The records are not probative of the 
relevant issue.  The Board concedes that he is currently 
diagnosed with hepatitis C.  The medical records do not state 
that his hepatitis C was incurred in service.  In fact, the 
records determine that the etiology of his hepatitis C was 
intravenous drug use.  

The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed disorder and active duty 
service.  While the Board reiterates that he is competent to 
report symptoms as they come to him through his senses, viral 
diseases, such as hepatitis C, are not the types of disorders 
that a lay person can provide competent evidence on questions of 
etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran post-service and by 
service records obtained and associated with the claims file.  
Here, the Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. at 
25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009) 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record 1) that is necessary to 
substantiate the claim; 2) that VA will seek to provide; and 3) 
that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate the claim, VA 
bears the burden to show that the error was harmless.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Further, this notice must include information that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in June 2007 and October 2007 that fully 
addressed all notice elements and were sent prior to the initial 
RO decision in this matter. The letters informed him of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.  

With respect to the Dingess requirements, in June 2007, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In determining whether a medical examination be provided or a 
medical opinion obtained, there are four factors to consider: 1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; 2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; 3) an indication that the disability or 
symptoms may be associated with service; and 4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA outpatient records and service treatment records.  
Further, the Veteran submitted his statements in support of the 
claim.  

Moreover, the Board finds that a VA examination is not warranted.  
Given the absence of in-service evidence of chronic 
manifestations of the disorder on appeal, the absence of 
identified symptomatology for many years after separation, no 
component evidence of a nexus between service and the Veteran's 
claim, and the Veteran's history of hepatitis C risk factors that 
are independent of service, a remand for a VA examination would 
unduly delay resolution.  

Further, his statements as to continuity of symptomatology are 
found to lack credibility given the length in time between 
discharge from service in 1973 and treatment for hepatitis C in 
2006, given his statements to the medical examiner that he had a 
history of cocaine abuse post-service, and given the medical 
examiner's opinion that the hepatitis C was caused by intravenous 
drug use post-service.  In addition, the Board finds that the 
medical evidence of record is sufficient to make a decision on 
the claim.  Therefore, remand for a VA examination is not 
warranted.  

Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


